ACCEPTED
                                                                       05-15-00939-cr
                                                           FIFTH COURT OF APPEALS
                                                                      DALLAS, TEXAS
                                                                 12/8/2015 9:40:26 AM
                                                                           LISA MATZ
                                                                               CLERK

        NOS. 05-15-00938-CR & 05-15-00939-CR

                                                     FILED IN
                       IN THE                 5th COURT OF APPEALS
                                                  DALLAS, TEXAS
                                              12/8/2015 9:40:26 AM
          COURT OF APPEALS                          LISA MATZ
                                                      Clerk
                   FOR THE FIFTH
                DISTRICT OF TEXAS AT
                   DALLAS, TEXAS


DEMARCUS JERMANE SAMPSON
                     APPELLANT,

                          V.

                THE STATE OF TEXAS,
                     APPELLEE


    APPELLANT’S COURT APPOINTED
   COUNSEL’S MOTION TO WITHDRAW

 On appeal from Cause Number F09-12092-L & F09-12093-L
                  in District Court No. 5
                 of Dallas County, Texas
       Honorable Carter Thompson, Judge Presiding

                    JOHN TATUM
            990 SOUTH SHERMAN STREET
             RICHARDSON, TEXAS 75081
                   (972) 705-9200
                  BAR NO. 19672500

             ATTORNEY FOR APPELLANT
                   MOTION FOR WITHDRAWAL OF COUNSEL

        This Motion for Withdrawal of Court Appointed Counsel is brought by John

Tatum, Movant, who is court appointed attorney of record for Demarcus Jermane

Sampson. Movant requests the Court to grant Movant permission to withdraw as

attorney for Demarcus Jermane Sampson in the appeal of these causes. In

support, Movant shows:

        Good cause exists for withdrawal of Movant as counsel on appeal, in that

pursuant to the statement made in the brief in support of this motion, counsel has

expressed an opinion that in each case on appeal counsel is of the opinion that

the appeal in each case is frivolous. This withdrawal is not sought for delay but

required by the cases cited in the brief in support of this motion .

        A copy of this motion has been delivered to Demarcus Jermane Sampson.

The last known address of Demarcus Jermane Sampson is BIN# 13049333,

Dallas County Jail, Tank #3 W 06 P.O. Box 660334 Dallas, Texas 75266-

0334.
     Movant prays that the Court enter an order discharging Movant as

attorney of record on appeal in each case for Appellant, Demarcus

Jermane Sampson.



                                         Respectfully submitted,

                                            /s/ John Tatum
                                         John Tatum
                                         990 S. Sherman St.
                                         Richardson, Texas 75081
                                         Ph. # (9720 705-9200)
                                         State Bar No. 19672500

                       CERTIFICATE OF SERVICE

     I, JOHN TATUM, do hereby certify that a true and correct copy of the

foregoing Motion to Withdraw was delivered to Susan Hawk, Criminal

District Attorney, Appellate Section, 11th floor, Frank Crowley Criminal

Courts Building, Dallas, Texas 75207, on this 8th day of December, 2015.



                                    /s/ John Tatum
                                   JOHN TATUM
                      CERTIFICATE OF SERVICE

     The undersigned attorney for Appellant certifies that a true and

correct copy of the foregoing motion to withdraw was mailed, postage

prepaid, to Demarcus Jermane Sampson, BIN# 13049333, Dallas County

Jail, Tank #3 W 06 P.O. Box 660334 Dallas, Texas 75266-0334

by U.S. Mail this the 8th day of December, 2015.




                                    /s/ John Tatum
                                  JOHN TATUM
                     CERTIFICATE OF COMPLIANCE

     I certify that this submitted e-mail attachment of Appellant’s Motion to
Withdraw complies with the following requirements of the Court:

     1. The motion is submitted by e-mail attachment;

     2. The e-mail attachment is labeled with the following information:


     A. Case Name: Demarcus Jermane Sampson
     B. The Appellate Case Numbers: 05-15-00938-CR & 05-15-00939-CR
     C. The Type of Document: Motion
     D. Party for whom the document is being submitted: Appellant
     E. The Word Processing Software and Version Used to Prepare the
     Brief :
             Word Perfect X7

     3. Copies have been sent to all parties associated with this case.

         /S/ JOHN TATUM                                      12/08/15
     (Signature of filing party and date)

     John Tatum
     (Printed name)

     John Tatum, Attorney at Law

     Emailed Copy of motion